Exhibit 10.2

 

List of Holders

 

Noteholder  Principal Amount   Date of Note  Metropolitan Capital Partners V
LLC  $147,710.17    March 24, 2020  The Jeffrey Schwarz Children’s Trust 
$36,641.09    March 24, 2020  Karen Finerman  $24,427.43    March 24, 2020  Joel
Greenblatt  $33,587.53    March 24, 2020  Jonathan Guss  $5,496.27    March 24,
2020  Stephanie Guss  $2,137.51    March 24, 2020  Key Family Holding
Investimentos e Consultoria de Gestão Ltda.  $35,105.31    April 30, 2020  The
Jeffrey Schwarz Children’s Trust  $51,122.32    April 30, 2020  Metropolitan
Capital Partners V LLC  $206,087.98    April 30, 2020             

 